Webb, Judge.
A garnishment proceeding against her former husband, LeRoy Anthony Woodard, was instituted on behalf of Martha Glenn by her attorney, J. Steve Cheatwood, he making the affidavit. It was based on a judgment obtained against Woodard for alimony and child support. Woodard traversed the affidavit for garnishment *753by alleging it to be untrue or legally insufficient. After hearing, the trial court adjudged the judgment to be valid, due and unpaid, and denied the traverse.
Argued April 5, 1978
Decided April 25, 1978.
Harrison, Hendon, Kovacich & Naughton, Davies Owens, for appellant.
Worozbyt & Nodvin, J. Steven Cheatwood, Marvin P. Nodvin, for appellee.
At the hearing, Mrs. Glenn testified unequivocally that Woodard was not then indebted to her in any amount, that at some time in the past he had been indebted to her, that she and he had resolved that indebtedness by mutual agreement, and that she did not now consider that Woodard owes her anything.1
That being the uncontradicted testimony of the party in whose name the garnishment proceeding was instituted, it was error to deny the traverse.

Judgment reversed.


Quillian, P. J., and McMurray, J., concur.


 Mrs. Glenn appeared as a witness for her former husband, and no testimony was introduced on her behalf as plaintiff in the garnishment proceeding. In November, 1973, about four years before this garnishment action, she had attempted to terminate the attorney-client relationship with the attorneys who instituted the present action.